

Exhibit 10.17
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


ADDENDUM


THIS ADDENDUM (the “Addendum”) to the Master Distributor Agreement effective as
of March 12, 2014 (the “Agreement”) is made by and between Avnet, Inc., a New
York corporation, having offices at 2211 South 47th Street, Phoenix, AZ 85034
(“Distributor”) and Xilinx, Inc., a Delaware corporation, having offices at 2100
Logic Drive, San Jose, CA 95124, Xilinx Ireland Unlimited Company (formerly
known as Xilinx Ireland), a company incorporated under the laws of Ireland and
having its registered office at 2020 Bianconi Avenue, Citywest Business Campus,
Saggart, Co. Dublin and Xilinx Sales International Pte. Ltd., a company
organized and existing under the laws of Singapore, having its principal office
at 5 Changi Business Park Vista, Singapore 486040 (collectively and individually
“Xilinx”), to be effective as of March 1, 2017.


The parties agree as follows:


In the event of a conflict between this Addendum and the Agreement, the terms
and conditions of this Addendum have precedence over the Agreement with respect
to the activities of the PF Participating Companies. Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Agreement.
Except as specifically modified by this Addendum, all terms and conditions of
the Agreement remain in full force and effect.


1)
Subject to the terms and conditions of the Agreement, Xilinx hereby adds Premier
Farnell UK Limited (“PF”) and its affiliates (collectively with PF, “PF
Participating Companies”), all Subsidiaries of Distributor, to Exhibit A of the
Agreement, “Schedule of Authorized Electronics Marketing Locations”. The PF
Participating Companies that are added as authorized Electronics Marketing
selling locations under this Agreement are set out in Appendix 1 of this
Addendum. Additional PF Participating Companies may be added to this Agreement
by PF.



2)
Due to the unique business model of PF, the below guidelines serve to augment
the business model between Xilinx and Distributor:



a.
PF Participating Companies will purchase Products (as defined in the Agreement)
solely and directly from Xilinx at Distributor Cost (as defined in the
Agreement).

b.
Shipping terms are CPT (PF Maybrook Warehouse UK) (INCOTERMS 2010).

c.
PF Participating Companies will store and handle Xilinx product in accordance
with the audit material provided by Xilinx, as may be updated from time to time.

d.
PF Participating Companies will provide a weekly point of sale report (“POS”) to
Xilinx. The POS will include the following for each sales transaction to cover
all PF Participating Companies:

i.
Customer Name

ii.
Ship to Location

iii. Address line 1
iv. Xilinx Device / Part (To include Development Systems)
v.
Quantity of Devices / Parts (To include Development Systems)





--------------------------------------------------------------------------------




vi. PF Participating Company Cost (Distribution Book Cost)
vii. PF Participating Company Resale Price to Customer (Prices must be provided
in currencies that Xilinx can manage (in its data systems); Xilinx Finance team
will provide the list of currencies, upon request)
e.
Xilinx may audit the records of the PF Participating Companies concerning
Products, inventory, and storage facilities upon 48 hours’ notice to PF, notice
to be addressed to the following:



Premier Farnell UK Limited
Attn: Vice President / General Counsel
300 South Riverside Plaza, Suite 2200
Chicago, IL 60606
United States of America


f.
PF Participating Companies may rotate stock as provided in Section 13 of the
Agreement; provided however, that with respect to PF Participating Company stock
and any credit issued by Xilinx to PF Participating Company in connection with
such PF Participating Company stock: (1) PF Participating Companies may only
rotate stock twice per year as agreed between Xilinx and PF, but in the event
that Xilinx and PF Participating Companies are unable to mutually agree on a
stock rotation schedule, Xilinx will set the schedule in its absolute
discretion, and (2) the total dollar value of the credit shall not exceed [***]
percent [***] of the dollars invoiced by Xilinx to PF Participating Companies,
net of any adjustment, during the subject six-month period.



To evidence the parties’ agreement to this Addendum, they have signed and
delivered it on the date(s) below, but as of the date set forth in the preamble.




Xilinx:


Xilinx, Inc.                         Xilinx Ireland Unlimited Company


By:
/s/ Christopher Alan Henry
 
By:
/s/ Kevin Cooney
 
Authorized Signature
 
 
Authorized Signature
Name
Christopher Alan Henry
 
Name
Kevin Cooney
 
Printed or Typed
 
 
Printed or Typed
Title
CVP, Channel Sales
 
Title
Managing Director


Date
3/24/2017
 


Date
3/25/2017



Xilinx Sales International Pte. Ltd.                    


By:
/s/ Oren Scotten
 
 
Authorized Signature
 
Name
Oren Scotten
 
 
Printed or Typed
 
Title
Site Director
 


Date
3/27/2017
 







--------------------------------------------------------------------------------




Distributor:




Avnet, Inc.                        


By:
/s/ Peter Bartolotta
 
 
 
Authorized Signature
 
 
Name
Peter Bartolotta
 
 
 
Printed or Typed
 
 
Title
Chief Transformation Officer
 
 


Date
22 March 2017 10:33 MST
 
 







--------------------------------------------------------------------------------








Exhibit A
Premier Farnell Participating Companies
(current as of March 2017)


Territory – all global locations
 
 
 
 
 
Name of Company
 
Country of Incorporation
 
 
 
UK BUSINESSES
 
 
Premier Farnell UK Limited
 
UK
(includes Farnell and CPC trading divisions)
 
 
 
 
 
OVERSEAS FARNELL COMPANIES
 
 
element14 Pty Ltd
 
Australia
element14 Limited
 
New Zealand
Element14 sp. zo.o
 
Poland
Farnell GmbH
 
Germany
Farnell Danmark AS
 
Denmark
Oy Farnell (Finland) Ab
 
Finland
Farnell Components Aktiebolag
 
Sweden
Farnell AG
 
Switzerland
Farnell Components (Ireland) Limited
 
Ireland
Farnell (France) SAS
 
France
Farnell (Netherlands) BV
 
Netherlands
element14 Pte Limited
 
Singapore
element14 Sdn. Bhd.
 
Malaysia
eluomeng Limited
 
Hong Kong
Farnell Components SL    
 
Spain
Farnell (Belgium)
 
Belgium
Farnell Italia Srl    
 
Italy
eluomeng Electronics (China) Co Ltd
 
China
element14 Asia Pte Limited
 
Singapore
element14 India Private Limited
 
India
Farnell Components (Israel) Limited
 
Israel
 
 
 
Newark Companies
 
 
Newark Electronics Corporation
 
USA
Newark Corporation
 
USA
Element14 de Mexico, S. de R.L. de C.V.
 
Mexico
Premier Farnell Canada Limited    
 
Canada
 
 
 





--------------------------------------------------------------------------------




Embest Companies
 
 
Shenzhen Embest Technology Co Ltd
 
Shenzhen
Element14 Limited
 
Hong Kong
 
 
 
MCM Companies
 
 
MCM Electronics, Inc.
 
USA





